Judgment unanimously affirmed. Memorandum: The warrantless arrest of defendant in his home was justified in exigent circumstances. When the police arrived outside of defendant’s house they found a man collapsed on the sidewalk with stab wounds to his abdomen. The victim identified his attacker, and a bystander told police that defendant was inside the house. On these facts, the police were justified in entering the house to arrest the defendant (see, People v Burr, 124 AD2d 5, affd 70 NY2d 354, cert denied — US —, 108 S Ct 1294).
We also find that the People’s notice pursuant to CPL 710.30 adequately advised defendant of the People’s intent to introduce his written statement and the oral statements which gave rise to it. Both the oral statement of defendant, as testified to at trial, and his written statement included defendant’s identification of the knife used in the stabbing. Since the statements were virtually the same, the single CPL 710.30 notice was adequate to provide defendant with an opportunity to contest the voluntariness of the admission (see, People v Bennett, 56 NY2d 837).
We have reviewed the other issues raised by defendant on appeal and we find them to be without merit. (Appeal from judgment of Oneida County Court, Buckley, J. — assault, second degree.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.